AT the last term a non pros. had been entered by consent, on a presumption, that, at the preceding term, a rule to try or nonpros, had been obtained. On examining the record, however, no such rule was entered; and now Thomas and E. Tilghman objected to take off the non pros, notwithstanding the mistake, unless the plaintiff was put on the same footing, as if the mistake had not happened, by entering a rule to try or non pros, as of the last term, so that it might operate at the present term, should the trial be postponed by the plaintiff’s laches. Lewis, for the plaintiff, said he thought the proposition reasonable; and the rule was entered accordingly, by order of the Court.